Citation Nr: 1812650	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  10-11 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to a higher disability rating for left knee chondromalacia, with medial meniscus tear and abnormal anterior cruciate ligament (ACL) repair, currently rated as 20 percent disabling based on limitation of extension, and as 10 percent disabling based on arthritis with painful, limited motion.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active service from November 2002 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted a temporary total rating (TTR) (100 percent rating) effective from October 21, 2008, based on surgical treatment necessitating convalescence of the service-connected left knee condition (chondromalacia, left knee, with medial meniscal tear and abnormal ACL); and granted a 10 percent rating, effective from May 1, 2009.  

In November 2013 and in September 2016, the Board remanded this claim to the Agency of Original Jurisdiction (AOJ) for additional development.  By January 2017 rating decision, the RO granted service connection for left knee limitation of extension, and assigned a 20 percent rating, effective from September 23, 2016.  In June 2017, the Board remanded this claim to the AOJ for further development. 

By December 2017 rating decision, the RO granted a 100 percent temporary total rating (TTR), effective November 21, 2017, based on surgical treatment necessitating convalescence of the left knee condition; and granted a 10 percent rating, effective from March 1, 2018.  Herein, the Board will only consider whether a higher rating for the service-connected left knee condition is warranted prior to November 21, 2017, because of the 100 percent rating currently in effect.  With regard to the 10 percent rating, assigned effective from March 1, 2018, the Board does not have the jurisdiction to review a prospective rating following expiration of the TTR (100) percent rating.

FINDINGS OF FACT

1. The Veteran's service-connected left knee chondromalacia, status post medial meniscus tear and ACL repair, has been manifested by chronic pain, arthritis, tenderness, grinding, edema/swelling, crepitus, guarding of movement, weakness, limitation of flexion ranging from 85 to 125, with pain on motion, antalgic gait, abnormal weight-bearing, pain on weight-bearing, as well as reports of flare-ups with pain and functional loss; ability to perform repetitive range of motion testing, but with additional pain and functional loss; and limitations on activities including walking, standing, and sitting.

2. The Veteran's service-connected left knee disability was productive of limitation of extension ranging from 0 to 15.

3. Resolving reasonable doubt in the Veteran's favor, her service-connected left knee disability has been productive of no more than moderate recurrent lateral instability.

4. Resolving reasonable doubt in favor of the Veteran, her service-connected left knee disability has manifested symptoms related to removal of semilunar cartilage including episodes of locking and effusion into the joint.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent, for the service-connected left knee disability, based on pain, tenderness, and limitation of flexion, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5260 (2017).

2. The criteria for a rating in excess of 20 percent for service-connected left knee disability based on limitation of extension have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code, 5261 (2017).

3. The criteria for a separate 20 percent rating for the service-connected left knee disability, based on moderate lateral instability, have been met. 38 U.S.C.A. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2017).

4. The criteria for a separate 10 percent rating for the service-connected left knee disability, based on semilunar, dislocated cartilage, with frequent episodes of locking, pain, and effusion into the joint, have been met.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5258 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in October 2008.  The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records for the Veteran, and VA examinations were conducted in August 2009, March 2014, August 2015, September 2016, and July 2017.  It appears that all obtainable evidence identified by the Veteran relative to her claim has been obtained, and neither she nor her representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  Neither the Veteran nor her representative raised any issues with the duty to notify or duty to assist.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to her claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Factual Background

VA treatment records showed that in October 2008 the Veteran underwent left knee arthroscopy with ACL reconstruction, and the pre-/post-operative diagnosis was chronic rupture ACL, left knee.  The indication for the operation was that the Veteran had had a previous arthroscopy with partial lateral meniscectomy and a very attenuated ACL.  It was noted that she had worked on rehabilitation and continued with exercise, but was using a brace, and continued to have increased instability with recurrent episodes of swelling and giving way.  Also, examination revealed tenderness and a positive Lachman's test, and an MRI was consistent with a chronic rupture of her ACL.  In December 2008, she was seen for physical therapy, and her left knee pain was level 5 out of 10, pain was increased with activity, and pain was decreased with ice and medication.  Her gait was antalgic, and she wore a hinged knee brace and used a cane.  Examination of the knee revealed edema, flexion to 95 degrees, and extension -25 degrees with pain at the end ranges of motion.  In February 2009, she had no major complaints, but was not pain free.  Her exercise tolerance was continuing to improve, and she met the goal of range of motion from 0 to 115, strength at 3/5, and decreased edema.  

On a VA examination in August 2009, the Veteran reported it was very difficult to walk and climbing up stairs.  She reported constant sharp left knee pain that was worse with the weather and at level 6 out of 10 on the pain scale, and that her condition had progressively worsened.  Her current treatment included Oxycodone and Tylenol, and bracing, but her response to treatment was noted to be poor.  Her left knee symptoms included giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, and locking episodes several times a year but less than monthly.  The symptoms of inflammation included warmth, swelling, and tenderness.  She reported severe flare-ups of joint disease, every 3 to 4 months, and lasting 1 to 2 days.  Precipitating factors for flare-ups included prolonged walking and climbing up the stairs, and alleviating factors included rest, ice, and medication.  She was able to stand for more than 1 hour but less than 3 hours, and she was able to walk 1 to 3 miles.  She used a cane and a brace intermittently and occasionally.  

On examination it was noted that at weight-bearing joint was affected, that her gait was antalgic with poor propulsion, and that there was other evidence of abnormal weight bearing including increased wear on the outside edge of the left heel.  She also had pain at rest, grinding, and guarding of movement.  There was no locking, effusion, or dislocation, and McMurray's test was negative.  Range of left knee motion testing revealed flexion to 125 degrees and extension to 0 degrees, with pain on active motion.  After three repetitions of range of motion, there was additional pain and limitations, including flexion limited to 110 degrees.  It was also noted that the Veteran had difficulty walking on toes and heels.  She worked full time as a security officer and had lost 17 weeks of work in the last 12 month period due to left knee surgery and rehabilitation.  The examiner opined that the Veteran's chondromalacia left knee, with medial meniscal tear and abnormal ACL, had significant effects on her occupation, including pain which resulted in increased absenteeism.  There were also effects on her usual daily activities including moderate effects on chores, shopping, sports, recreation, and traveling, and mild effects on exercise, bathing, dressing, and driving.

On a VA examination in March 2014, the Veteran reported that flare-ups impacted her left knee function, noting that she could not walk during flare-ups, typically for a day or two.  The examiner was unable to opine as to the additional limitation during a flare-up, indicating this was not feasible as the Veteran's knee was not currently flared up.  Range of motion testing revealed left knee flexion was to 120 degrees, with objective evidence of painful motion beginning at 120 degrees, and extension was to 0 degrees, with objective evidence of painful motion beginning at 0 degrees.  The Veteran was able to perform three repetitions of range of left knee motion with no additional range of motion loss, but it was noted that she did have additional functional impairment after three repetitions, described as less movement than normal and pain on movement.  There was tenderness on palpation of the left knee.  Muscle strength testing of the left knee was normal.  Joint stability testing of the left knee yielded normal results, with no evidence or history of recurrent patellar subluxation or dislocation.  The examiner opined that the Veteran's left knee condition impacted her ability to perform any type of occupational task, including decreased mobility, problems lifting and carrying, and pain. 

On a VA examination in August 2015, the Veteran constant pain, ranging from level 5 to 7 on the pain scale, depending on the activities.  It was noted that she had meniscus repair in 2008, reconstructive ACL surgery in 2009, and a prospective next procedure in 6 months for another reconstruction.  She reported flare-ups of the left knee triggered by activities, lasting for days, with swelling until it resolved back to baseline.  She left knee functional impairment impairing her ability to do prolonged walking and standing.  Range of left knee motion was to 85 degrees on flexion and to 0 degrees on extension, with pain on motion.  It was noted that she had very painful and limited range of motion, which caused functional loss.  The left knee was found to be exquisitely tender and swollen, and there was evidence of pain with weight-bearing.  She was unable to perform repetitive use testing of the left knee due to pain.  The examiner noted that the Veteran was not being examined immediately after repetitive use over time or during a flare-up, but opined that the examination was medically consistent with her statements describing functional loss with repetitive use or during a flare-up over time.  The examiner was unable to say, without resort to speculation, whether pain, weakness, fatigability, or incoordination significantly limited her functional ability with repeated use over a period of time or during a flare-up.  The examiner explained that the Veteran reported that her range of motion decreased during extended use over time and during a flare-up, and that while her range of left knee motion would be less than values obtained that day, it would be speculative to estimate the range of motion lost during flare-ups or with repetitive use.  

Additional contributing factors to the Veteran's left knee disability included weakened movement, swelling, and instability of station, disturbance of locomotion, interference with sitting, and interference with standing.  There was a reduction (3/5) of muscle strength on left knee flexion and extension, but no atrophy noted.  There was no history of left knee recurrent subluxation or lateral instability noted, but she did have a history of recurrent effusion on extended use.  Left knee stability testing was not performed as the Veteran was unable to tolerate the testing because of pain.  She reported that she was seen in April 2015 and was told of left knee instability, but the examiner was unable to do stability testing because of guarding.  It was noted that she used a brace and a cane constantly.  The examiner opined that the Veteran's left knee condition impacted her ability to perform any type of occupational task, including her ability to do postural tasks, walking, standing, and noted that she was dependent on wearing a brace and using a cane. 

On a VA examination in September 2016, the Veteran reported constant left knee pain, "hard to describe it has intensified like arthritis", sharp, and at a level from 6 to 9.  She reported the left knee does give away, and catches and locks.  She reported that walking around, climbing upstairs, or walking on an uneven surface or pavement, aggravated the left knee.  She reported experiencing daily flare-ups with increased activity, and that the flare-ups lasted approximately 2 to 3 hours depending on if the Veteran had access to pain medication or could ice it down.  She reported that flare-ups were caused by walking more than 20 minutes, and alleviated by ice, Ibuprofen, and muscle relaxers, and that she was not able to function much during a flare-up.  It was also noted that during a left knee flare up, the Veteran was able to walk within her home, but preferred not to walk, and when not having a flare up she was able to walk approximately 20 minutes.  It was also noted that whether she was having a left knee flare-up or not, she had no limitations with standing, had increased pain with sitting (flexing the knee) and had to sit with her left leg extended, and had severe, sharp pain when standing from a seated position.  When not having a left knee flare-up, the Veteran was able to walk for approximately 20 minutes.  She reported she took more time with her activities of daily living (ADLs) and had difficulty putting on pants.  She was able to do low impact exercises to lose weight, and for recreation did cycling for 20-30 minutes three days per week.  She worked a full time desk job.  She was not experiencing a flare at the time of examination and the examiner indicated it was not feasible to opine as to whether there was any additional range of motion loss due to a flare up.  

Further, on the VA examination in September 2016, range of motion testing revealed left knee flexion to 110 degrees and extension to 15 degrees, with pain on motion, and that the Veteran needed assistance with flexion and extension of the knee.  The examiner noted evidence of left knee pain with weight-bearing, as well as lateral tenderness and crepitus.  She was able to perform 3 repetitions of left knee range of motion, with additional loss of function due to pain and flexion reduced to 95 degrees and no additional loss of extension.  It was noted that the Veteran was being examined immediately after repetitive use over time, but that pain, weakness, fatigability, and incoordination, did not significantly limit functional ability with repeated use over a period of time.  The examiner was unable to state, without resorting to speculation, whether pain, weakness, fatigability, or incoordination, significantly limited the Veteran's functional ability during flare-ups because she was not having a flare-up at that time.  It was also noted that there were additional contributing factors of disability for the left knee, including instability of station, disturbance of locomotion, and interference with sitting.  There was reduced muscle strength (2/5) on left knee flexion and extension, but no evidence of atrophy.  It was noted that the Veteran had a history of moderate recurrent subluxation and moderate lateral instability of the left knee.  The examiner noted that joint stability testing was indicated, but was not performed as she had too much pain with lateral movement.  It was noted that she had a meniscus (semilunar cartilage) condition, including meniscal tear, and frequent episodes of joint locking and joint pain.  She occasionally used a brace and a cane when the pain level was 8 to 9 with flare-ups.  The examiner opined that her left knee condition did impact her ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.) 

VA treatment records showed that in April 2017 the Veteran received the first two of a series of Hyalgan injections in the knee.  She reported knee pain that was dull and sharp at times.  Examination of the left knee revealed no erythema and minimal effusion.  In May 2017, she received the third and final injection of the Hyalgan series, and she reported no improvement since starting the injections.  X-rays of the left knee dated in July 2017, revealed stable moderate to severe osteoarthritis within the left knee, torn left ACL graft, and femoral interference screw projecting into intracondylar notch.  Additionally, in July 2017, the Veteran reported that she underwent Hyalgan injections in April and May without relief.  She complained of instability and pain in the left knee; and it was noted that she had declined hi tibial osteotomy surgery as part of staged procedure to postpone a total knee replacement (TKR).  She reported her pain and instability were worse.  Examination of the left knee revealed effusion, medial joint line tenderness, ligament laxity, full muscle strength, range of left knee motion from 0 to 110 degrees, which was described as "full range of motion."  The assessment was left knee, moderately severe osteoarthritis, with associated instability, secondary to failed ACL reconstruction.  

On a VA examination in July 2017, the Veteran complained of constant left knee pain and a sensation of grinding.  She reported difficulty with prolonged standing, sitting, and activity.  She reported a baseline pain level of 6.5 out of 10, and the functional impact during her baseline was that she was not able to sit for more than an hour, was not able to stand for more than 20 to 30 minutes, and was not able to walk for more than 45 to 60 minutes.  She also reported having flare-ups with a severity level of 8 out of 10, occurring 1 to 2 times per week, and lasting for 1 to 2 days during which she usually rested.  Her ability to exercise and do sports was very limited and she was unable to use the elliptical machine.  She worked full time as a government contractor in a sedentary position.  Range of left knee motion testing revealed flexion to 95 degrees and extension to 0 degrees, with pain on motion.  It was also noted that loss of left knee motion contributed to functional loss because kneeling and squatting would be moderately affected.  There was evidence of pain with weight bearing and objective evidence of tenderness of the joint, but no evidence of crepitus.  She was able to perform 3 repetitions of left knee range of motion, with no additional functional loss or loss of motion.  She was being examined immediately after repetitive use over time.  The examiner opined that functional ability of the knee was not significantly limited with repeated use over a period of time.  

It was also noted that she was not being examined during a flare-up, and the examiner was unable to say without mere speculation whether functional ability was significantly limited with flare-ups.  It was also noted that the additional contributing factors of left knee disability included disturbance of locomotion, interference with sitting, and interference with standing.  Left knee muscle strength was full on flexion, but slightly reduced on extension.  It was noted that she had no history of recurrent subluxation, lateral instability, or recurrent effusion, and left knee joint testing showed no instability.  She regularly used a brace and occasionally used a cane.  The examiner opined that her left knee functional impairment was not so diminished that she would be equally well served by an amputation with prosthesis.  The examiner opined that the Veteran's knee condition did not impact her ability to perform any type of occupational task.  The examiner also noted that there was evidence of pain on passive range of left knee motion testing, and evidence of pain when the left knee joint was used in non-weight bearing. 

VA treatment records showed that in August 2017, the Veteran received a corticosteroid injection of left knee.  In October 2017, she reported that surgery was scheduled for her unstable left knee, and she continued to wear a knee brace.  Private treatment records from Sebastian River Medical Center showed that in November 2017, the Veteran underwent arthroscopic knee surgery, after which she was granted a temporary total rating based on surgical treatment necessitating convalescence of the service-connected left knee condition.

III. Analysis

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The record reflects that the service-connected chondromalacia of the Veteran's left knee, status-post medial meniscal tear and abnormal ACL repair has been rated as 10 percent disabling rating, pursuant to Diagnostic Codes (DCs) 5014-5260-excluding the periods of time where a TTR was assigned for post-surgical convalescence of the service-connected left knee condition.  Additionally, a separate 20 percent rating has been assigned for left knee limitation of extension, pursuant to DC 5261.  
With regard to the 10 percent rating assigned pursuant to DCs 5014-5260, the Board notes that hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Under DC 5014, osteomalacia is rated on limitation of motion as arthritis, degenerative, which in turn is addressed under DC 5003.  Pursuant to DC 5003, degenerative arthritis, established by X-ray findings, will be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by such findings as swelling, muscle spasm or satisfactory evidence of painful motion.  

Full range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  DC 5260 provides a 10 percent rating when flexion of the leg is limited to 45 degrees.  A 20 percent rating is warranted when flexion of the leg is limited to 30 degrees.  A 30 percent rating is warranted when flexion of the leg is limited to 15 degrees  38 C.F.R. § 4.71a, DC 5260. DC 5261 provides a 10 percent rating when extension of the leg is limited to 10 degrees.  A 20 percent rating is warranted when extension is limited to 15 degrees.  A 30 percent rating is warranted when extension is limited to 20 degrees.  38 C.F.R. § 4.71a, DC 5261. 

DC 5257 provides for a 10 percent rating for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257. 

A claimant who has arthritis or limitation of motion and instability of a knee, may be rated separately under DCs 5003 and 5257.  Any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998).  Separate ratings under DC 5260 for limitation of flexion and DC 5261 for limitation of extension, may be assigned for disability of the same knee; however, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOGCPREC 9-2004 (2004). 

DC 5258 provides for a maximum 20 percent rating for semilunar, dislocated cartilage, with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258. 

The Veteran contends she should be entitled to higher ratings for her service-connected left knee disability, which has been assigned separate disability ratings of 10 percent pursuant to DC 5260 and 20 percent pursuant to DC 5261.  After reviewing the record, which includes numerous VA examinations, as well as VA and private treatment records, the Board concludes that the preponderance of the competent evidence does not support the grant of a rating in excess of 10 percent pursuant to DC 5260 and in excess of 20 percent pursuant to DC 5261.  In that regard, while the Veteran has repeatedly complained of chronic knee pain, the limitation of motion findings for flexion and extension recorded in the VA examinations do not meet the requirements for the next higher ratings under either DC 5260 or DC 5261, as flexion was shown to be at worst limited to 85 degrees at the August 2015 VA examination, and extension was shown to be at worst limited to 15 degrees at the September 2016 VA examination.  

Moreover, the Board notes that pain and additional functional limitations were considered in the assignment of the current 10 percent rating pursuant to DC 5260, in the absence of compensable limitation of motion.  See 38 C.F.R. § 4.59.  In that regard, the competent evidence of record has shown that the Veteran's service-connected left knee disability manifested chronic pain, tenderness, grinding, edema/swelling, crepitus, guarding of movement, weakness, limitation of motion, pain on motion, antalgic gait, abnormal weight-bearing, pain on weight-bearing, as well as flare-ups with pain and functional loss, additional pain and functional loss due to repetitive range of motion testing, and limitations on daily activities including walking, standing, and sitting.  However, even with consideration of pain and functional limits, the manifestations of the service-connected left knee disability have not been associated with such additional functional limitation as to warrant increased compensation pursuant to provisions of 38 C.F.R. §§ 4.40, 4.45, or the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Rather, as noted above, his complaints of pain and resulting functional limitations are contemplated in the current 10 percent rating assigned under DC 5260.  

The Board concludes that higher ratings are not warranted for the service-connected left knee disability under DC 5260 or DC 5261 as the clinical and reported findings for his service-connected left knee disability more nearly approximated the criteria for a 10 percent rating under DC 5260, and a separate rating of 20 percent under DC 5261.  38 C.F.R. § 4.7.

The Board has also considered whether additional separate ratings are warranted for the Veteran's service-connected left knee disability.  In considering additional separate ratings, the Board notes that, in general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  

With regard to a separate rating for instability or subluxation, the Board notes that the Veteran has complained of her left knee giving way and has worn a knee brace for both reliefs of pain and to help with instability.  Further, while there have been objective examinations showing no instability or laxity of the left knee during the appeal, there have been several times when in addition to the Veteran reporting instability of the knee, objective joint stability testing has revealed instability. Thus, the Board finds, in viewing the evidence in the light most favorable to the Veteran, that the competent lay and medical evidence of record is sufficient to grant a separate rating of 20 percent for moderate instability of the left knee pursuant to 38 C.F.R. § 4.71a, DC 5257.  However, the next higher rating of 30 percent, however, requires competent evidence of severe recurrent subluxation or lateral instability.  Here, though, the record reflects that, while the Veteran has worn a knee brace, this has been for chronic pain as well as instability, and there have been times the Veteran has denied instability of the knee and objective testing has not shown instability.  According, a separate 20 percent rating is granted for the service-connected left knee disability, based on instability.  38 C.F.R. § 4.71a, DC 5257.
The Board notes that the Veteran's service-connected left knee disability has also manifested episodes of locking and joint effusion during the appeal period.  In that regard, resolving reasonable doubt in favor of the Veteran, a maximum 10 percent separate rating is warranted pursuant to DC 5258, based on frequent episodes of joint locking and joint effusion in the left knee.  38 C.F.R. § 4.71a, DC 5258.

Finally, in assigning the additional separate ratings herein, higher ratings or additional ratings for the service-connected left knee disability are not warranted or allowed because a combined rating greater than 60 percent for the left knee is prohibited by the amputation rule, as 60 percent this is the highest rating available for amputation of the leg above the knee.  38 C.F.R. § 4.68.

In sum, the preponderance of the evidence demonstrates that the Veteran's service-connected left knee disability, did not warrant a rating in excess of 10 percent for limitation of flexion, or a separate rating in excess of 20 percent based on limitation of extension.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, DCs 5260, 5261.  However, a separate 20 percent rating is warranted for the portion of the Veteran's service-connected left knee disability manifested by instability, and a separate 10 percent rating is warranted for the portion of her service-connected left knee disability manifested by meniscus damage and episodes of locking and effusion.  38 C.F.R. § 4.71a, DCs 5257, 5258.

ORDER

A rating in excess of 10 percent, for the service-connected left knee chondromalacia, status post medial meniscus tear and ACL repair, based on pain, tenderness, and limitation of flexion, is denied.

A rating in excess of 20 percent, for the service-connected limitation of extension of the left knee, is denied.

A separate 20 percent rating for the service-connected left knee disability, based on instability, is granted, subject to the laws and regulations governing the payment of monetary benefits.
A separate 10 percent rating for the service-connected left knee disability, based on symptomatic removal of semilunar cartilage, is granted, subject to the laws and regulations governing the payment of monetary benefits.  




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


